Case 2:15-cv-02448-TLN-KJN Document 215 Filed 01/27/21 Page 1 of 15

 XAVIER BECERRA, State Bar No. 118517
 Attorney General of California
 CATHERINE WOODBRIDGE, State Bar No. 186186
 Supervising Deputy Attorney General
 JOHN C. BRIDGES, State Bar No. 248553
 Deputy Attorney General
  1300 I Street, Suite 125
  p.o. Box 944255
   Sacramento, CA 94244-2550
  Telephone:    (916) 210-7529
  Fax: (916) 322-8288
  E-mail: John.Bridges@doj.ca.gov
 AttOrneJSfar DefendantS J(ylB J(BB3, '['ri(:i(l
 Sommers,Truly Sughrue, Jeff Davi, WayneBell,
 William   Moran.        and John VanDriel

                                IN THE {JNITED          ST ATES      DISTRICT     COURT

                          IN AND   FOR THE EASTERN                DISTRICT     OF CALIFORNIA

                                             SACRAMENTO             DIVISION




 DANIEL       E. GONZALEZ,                                        Case No.: 2:15-cv-2448    TLN    KJN PS

                                                 Plaintiff,       DEFENDANTS'    SUPPLEMENT   IN
                                                                  SUPPORT    OF MOTION  FOR
                    v.                                            TERMINATINGSANCTIONS;
                                                                  DECLARATION     OF JOHN BRIDGES                 IN
 DEPARTMENT               (BUREAU)      OF REAL                   SUPPORT    OF MOTION
 ESTATE,  et al.,
                                                                  Hearing Date: Vacated per ECF No. 214
                                             Defendants.          Time:         N/A
                                                                  Location:      Department 25
                                                                  Judge:         Honorable Kendall J. Newman




       Defendants         Jones, Sommers,    Sughrue,     Davi,    Bell, Moran,   and VanDriel    hereby submit   this

 supplement    to their Motion       for Terminating     Sanctions    filed on September    9, 2020.




                                                              1

                                              Defendants' Supplement in Support of Motion for Terminating Sanctions;
                                         Declaration of John Bridges in Support of Motion (2:15-cv-2448 TLN KJN PS)
Case 2:15-cv-02448-TLN-KJN Document 215 Filed 01/27/21 Page 2 of 15

 Pursuant        to tlie Court's      order of January         21, 2021 (ECF No. 214), tliis                supplement          provides     tlie

 transcript       for tlie January      14, 2021 deposition             of plaintiff      Daniel      Gonzalez.

   Dated:        January     27, 2021                                                  Respectfully      submitted,

                                                                                       XAVIER BECERRA
                                                                                       Attorney    General of California
                                                                                       CATHEruNE WOODBRIDGE
                                                                                       Supervising    Deputy Attorney             General

                                                                                   /s/ Jolui       C. Bridges

                                                                                       JOHN C. BruDGES
                                                                                       Deputy Attorney General
                                                                                       Attorneys for Defendants yylB J()y)B3,
                                                                                       Tricia Sommers, Trvdy Sughrue, Jeff
                                                                                       Davi, Wayne Bell,          WilLiam    Moran,         and
                                                                                       John VanDriel

       DECLARATION                    OF JOHN           BRIDGES          IN SUPPORT                OF MOTION            TO      COMPEL

             I, John Bridges,         declare:

                         I am a Deputy          Attorney      General     with   the California         Depaitment       of Justice,

 attorneys       for Defendants        Jones, Soininers,          Sughrue,       Davi,     Bell,   Moran,    and VanDriel.

                         Plaintiff    Daniel      Gonzalez     appeared       for a deposition          on January      14, 2021, pursuant

 to the Fiftli     Notice      of Deposition.         A true and correct          copy of tlie complete            transcript     for the

 January      14, 2021 deposition              is attaclied   hereto    as Exhibit        A.

             I declare      under    penalty     of perjury     that the foregoing             is true and correct.      Dated      tliis

 27'h day of January,            2021 at Sacramento,            California.


                                                                    /s/John       C, Bridges
                                                                    John Bridges




 SA2016301837
 347697]7.docx




                                                         Defendants'   Supplement  in Support of Motion for Tei'minating   Sanctions;
                                                  Declaration   of John Bridges in Support of Motion   (2:15-cv-2448    TLN KJN PS)
Case 2:15-cv-02448-TLN-KJN Document 215 Filed 01/27/21 Page 3 of 15




                        EXHiBiT                               A
                                                                     Dani.el              Gonzalez
                                     14  2021                       January
Case 2:15-cv-02448-TLN-KJN Document 215 Filed 01/27/21 Page 4 of 15

                            IN        THE      UNITED               STATES            DISTRICT             COURT


              IN     AND          FOR        THE          EASTERN              DISTRICT              OF    CALIFORNIA


                                                    SACRAMENTO                   DIVISION




 DANIEL            E.      GONZALEZ,


                                             Plaintiff,


               vs.                                                             CASE        NO.       2 :15-CV-2448          GEB       GGH   PS


 DEPARTMENT                      (BUREAU)                 OF
 REAL     ESTATE,                  et        al.,


                                            Defendants.




                     REPORTER'S                     TRANSCRIPT                       OF     PROCEEDINGS              RE


                                   DEPOSITION                       OF    DANIEL                GONZALEZ


                                                          January              14,        2021


                                                                 lO:21a.m.




REPORTED                  STENOGRAPHICALLY                               BY:


Deborah              L.      Heskett


CSR     No.          11797


APPEARING                  REMOTELY                 FROM            LOS        ANGELES            CO'UNTY,         CALIFORNIA




                            U     S         Legal              Support                    www     uslegalsupport                com
                                                             Daniel         Gonzalez
                                     14,   2021             January
Case 2:15-cv-02448-TLN-KJN Document 215  Filed  01/27/21 Page 5 of 15

 REMOTE          APPEARANCES




          For      Plaintiff


                     DANIEL              GONZALEZ
                     IN        PRO       PER
                     4300         Black           Avenue
                     Pleasanton                        Cal:ifornia            94566
                     dgonzie@gmail                         com




          For      Defendants


                     OFFICE              OF      THE       ATTORNEY          GENERAL
                     JOHN         C .     BRIDGES
                    1300          I      Steet             Suite      125
                     P.O          Box         944255
                     Sacramento                    California                 94244
                     916       . 210     . 7529

                     lohn.bridges@do3.ca                              gov



          Also       Present


                    VIRGINIA                  SBRAGIA




                      U.S.            Legal        Support              www.      uslegalsupport.   com   2
                                                                        Daniel                 Gonzalez
                                          14,   2021                   January
     Case 2:15-cv-02448-TLN-KJN Document 215  Filed  01/27/21 Page 6 of 15

      REPORTED                 REMOTELY                 FROM          LOS        ANGELES                 COUNTY,                     CALIFORNIA;

                               THURSDAY,                     JANUARY             14 ,        20 21,            10     : 21           A .M.

                                                                             oOo




                               THE         REPORTER:                   The         attorneys                        participating                                in


      this        deposition                     acknowledge                       that            I     am         not           physically

      present             in         the       deposition                    room            and         that             I       will            be

      reporting                 this           deposition                    remotely                    pursuant                        to       Federal

      Rule        of      Civil              Procedure                 29.

                            They             further             acknowledge                           that,              in         lieu          of      an

      oath        administered                          in     person,                 the       witness                      will              verbally

      declare             his          testimony                 in       this          matter                 is         under                 penalty               of

     per3       ury.

                            The            parties             and        their              counsel                 consent                      to      thxs

      arrangement                     and       waive           any          objections                        to         this            manner             of

      report           :rng .


                           Please                indicate               your            agreement                         by         stating               your

     name         and      your             agreement                 on         the         record.

                           MR.           BRIDGES:                 This            is         John         bridges;                          I    agree.

                           MR.           GONZALEZ:                    Daniel                 Gonzalez;                        I      agree.




25




                                  U.S.          Legal           Support                       www. uslegalsupport.                                         com             3
                                                                                    Dan.iel               Gonzalez
                                                                                  January                  14,            2021
     Case 2:15-cv-02448-TLN-KJN Document 215 Filed 01/27/21 Page 7 of 15

                                                                   DANIEL                  GONZALEZ,


      having               been           first              duly           sworn,                   was         examined                             and           testified


      as      follows




                               MR.           BRIDGES                        All            r.ight,               Mr.             Gonzalez                                Good


      morning                again.


                               MR.           GONZALEZ:                          Good           morning.                               Before                    we        start,


      I'd         like         to         put         an       ob-)ection                      on          the            record.


                               I        do        ob-)ect.                  This             was          a      deposition                                 that            was


      defectively                         serviced                    and           noticed.


                               I        have          submitted                       opposition                            to             and          objections


      to     this            deposition                        being                moving                 forward,                          and            I      also


      submitted                     a     motion               for          a       protective                            order                  to         limit               or


     terminate                     this            deposition                         or       any            further                       deposition.


                              And,              for          the          record,                    I    will             not              proceed                      since       I


     am      in          consultation                          with             an         attorney                       and              therefore


     unfortunately,                                the         attorney                      was          not             available;                               one          of

18   the          reasons                 why         I'm          objecting                         is       on          that              basis


                               But,             most           importantly,                               I      believe                         that


     Mr.       Bridges                    himself                  has          a     conflict                       of          interest                        because,


     Mr.       Bridges,                      your            office                 participated                                 in         defending


     former                Commissioner                            Jeff             Davi             in       this               matter


     prior               matter,                excuse                me.             Correction:                                     In         a      prior


     matter.                  That              case           was          The         Grubb                 Company                       vs.           Department


25   of      Real           Estate.                      And          based             on       the             inconsistent                                      legal




                                    U.S.              Legal              Support                          www.         uslegalsupport.                                        com        4
                                                                                   Daniel                Gonzalez
                                     14,   2021                                    January
Case 2:15-cv-02448-TLN-KJN Document 215  Filed  01/27/21 Page 8 of 15

 position                   that             the             Department                        of        Justice                        of             California

 pnd          Commissioner                              Davi            took               since              November                            of          2007

 stating                  that            the           department                           has         no         legal                    perm:ission                          to

 attack               a     civil                 judgment                          this            entire                proceeding                                 has          been

 conducted                       under              a        fraudulent                        misconduct                               of                        every


 attorney                   general                     from            the             department                        of            Califorrua

 Attorney                   General's                          office                 has          participated                                        in       a    fraud

 under           process


                            That             inconsistent                                  position                    that                  Davi                 took        from

 November                   of         2007               which                   documents                     are           being                         submitted                    to


 the          court              today                  will            establish                        that             a 3udicial                                 estoppel

 will          be         sought                    either                   in      this              court              and                if         not          in      this

 court              to           the         Ninth               Circuit                    and          if         not            to             the          Ninth

 Circuit                   to          the         US          Supreme                     Court


                           And               with              that                unless               there                 is         something                           of

extreme                   urgency                       Mr            Bridges                      I     find             you            have                  a     serious

 conflict                  of          interest                         both             you            your              supervisors                                       and

Mr          Becerra                    specifically                                as       attorney                      general                            as      well           as

Kamala              Harris                   as      well               as         Mr          Brown                      All            were                  attorney

generals                   at          the         time               that           Jeff              Davi           took               a         completely

opposite                   legal                 position                          and         then             what             was               been              done           to

me       11     years                  cannot                 stand                      And           under              that                     I         will           submit

that           there              is         a     motion                    for         protective                         order                       and          thss

matter              needs               to         be        determined                         by            the         court                    f:irst

further




                                 U.S.             Legal                Support                          www.         uslegalsupport.                                         com              5
                                                                                 Daniel                  Gonzalez
                                     14,   2021                                  January
Case 2:15-cv-02448-TLN-KJN Document 215  Filed  01/27/21 Page 9 of 15

                           MR            BRIDGES               :          Okay                      So      my         understanding                                       then


 just          to         be         clear             is          that                you          have           filed                a     mo'?on                     for          a


 protective                       order           with               the               court


                           Do         you       recall                    when               you          filed              that")                because                     I


 haven't                  seen           it     yet


                           MR            GONZALEZ                            It's              got          to         get          filed                        It's               got


 to      get         updated                    but           it          will               be       updated                     today


                           MR           BRIDGES                           You've                    actually                      submitted                         it         to


 the       courta)


                           MR           GONZALEZ                               (No           audible                   response                      )


                           MR           BRIDGES                          Okay                      And           when             did         you              submit                 it


to       the         court?


                           Mr.          Gonzalez                         when                did         you           submit                 it          to       the




                           MR.          GONZALEZ                             I'm             not         going               to         get          an         argument


with           you               I      am      simply                   not            going               to         answer                 argument


You        send            me         argumentative                                 e-mails                      and         argue                  and            I


think                as        I've           stated                     I       believe                    you         have                conductxng


yourself                   fraudulently                             in           these               proceedings                              as         an


attorney                   general                       As         deputy                     attorney                      general                       you            have


conducted                      yourself                     both                 you           and          Oliver                 Lewis                 have


upheld               and         defended                   this                 for           no        basis               other                 than            to


mal     ign


                           MR.          BRIDGES                          Okay


                           MR.          GONZALEZ-                            Bottom                  line               there                 are          damages




                                 U. S.         Legal               Support                             www.        uslegalsupport.                                       com               6
                                                                                                          Daniel              Gonzalez
                                           14,    2021                                                 January
     Case 2:15-cv-02448-TLN-KJN Document 215   Filed   01/27/21 Page 10 of 15

      We        need               to         get                     to           address                  them                    I        want           to        have              an


      attorney                          to             come                  .into             the          case                  and           I     need            that              right


                                     And                    if             this              needs               to     go          to          Nxnth             Circuit                          so        be


      it          because                              I've                  had             four           district                         attorneys                                  excuse


      me              four           district                                     ludges                    and         not              a single                     one

      recognized                              that                      this                 was          unconstitutional                                        and             the           way


      you         conducted                                      it          with              suborning                      perlury                       from             Narine

      Stepanyan                          and                     others                             Let's             just              put           an        end          to         th.is


      Unless                  you             have                      something                           of        urgency                         I     am        not           going               to


      proceed


                                     MR                 BRIDGES                                    That's               3ust               what             I     wanted                  to

      clarify                        that                        you              will           not          give            testimony                           today                         So


      that's                  fine


                                     MR                 GONZALEZ                                     That's                  what               the        court                  rules


      a11       ow


                                     MR                 BRIDGES                                  So         then             we         will              conclude                      the


      deposition                              at                 this               time


                                   And                  I          have                  a    pending                  motion                       for         termi.nating


      sanct            ions                        I         believe                          it's            scheduled                             for         hearing                   on


      January                     28th                           and           I'll              lust             leave                 that              on      calendar                         and

      we       will               proceed                               as         planned


                                   MR                   GONZALEZ                                     As       you                       as          you         threaten                      to        do


      and        as           I    have                      addressed                               in       opposition


                                   MR                  BRIDGES                                  Okay.                  All              right                    Thank                  you          very


25    much




                                             U.S.                     Legal                  Support                         www.              uslegalsupport.                                  com               7
                                             Daniel         Gonzalez
                                            January         14,        2021
     Case 2:15-cv-02448-TLN-KJN Document 215 Filed 01/27/21 Page 11 of 15

                MR        GONZALEZ         You        all   have        a     nice           day


                 (Proceedings           concluded           at     10-27             a   m




18




25




                     U.   S.    Legal   Support             www.       uslegalsupport.             com   8
                                                                                   Daniel                  Gonzalez
                                                                                   January                 14,         2021
     Case 2:15-cv-02448-TLN-KJN Document 215 Filed 01/27/21 Page 12 of 15

      STATE            OF       CALIFORNIA




      COUNTY              OF         LOS            ANGELES                  )




                          I,         Deborah                  L.          Heskett,                    a    Certified                   Shorthand


      Reporter,                          do     hereby                  certify:


                          That                prior           to          being             examined,                     the         witness                 in     the


      foregoing                      proceedings                            was       by         me        duly           sworn          to         testify                to


      the        truth,                   the         whole               truth,                and        nothing               but          the       truth;


                          That                said          proceedings                          were            taken           before               me


      remotely                      at        the       time              and       place                 therein               set       forth               and


      were           taken                down          by         me        in      shorthand                      and         thereafter


      transcribed                             into          typewriting                          under              my       direction                   and


      SuperVlSlOn;



                          I         further                 certify                  that             I     am      neither               counsel                   for,


      nor        related                      to,       any             party          to        said             proceedings,                        nor           in


      any        way           interested                          in        the       outcome                    thereof.


18                        In             witness              whereof,                      I    have             hereunto                subscribed                       my


      name       .




      Da,.ted:            January                     14,          2021




      DEBORAH                  L.         HESKETT
      CSR        No.           11797
25




                                          U.S.          Legal               Support                        www.      uslegalsupport.                                com         9
                                                                                Daniel              Gonzalez
                                                                               January              14              2021
             Case 2:15-cv-02448-TLN-KJN Document 215 Filed 01/27/21 Page 13 of 15
                                                     defectively                                         interest                       4 :2 0
                                                        4 : 10                                              5 :17
                                                     defending                        4 :21

11           5:22                                    department                        4 : 24                                                             participated
                                                        5:1,3,6                                                                                                 4:21         5:7
                                                     deposition                        4 : 9,            Je f f             4 :2 2         5 :2 0         permission                          5 : 3
                                                       12      , 14                                      judgment                       5 :4              position                     5 : 1,       9,
                                                     determined                         5 :24            judicial                       5 :11                   21
2007                5:2,10
                                                     documents                        5:10               Justice                    5 :1                  prior               4 :2 3
                                                     duly              4 :2                                                                               proceed                   4 :15
                                                                                                                                                          proceeding                          5:4

attack                  5 :4                                                                                                                              process                   5 : 8

attorney                         4 :16,                                                                  Kamala                    5 :19                  protective                          4 :13
     17       5 : 6 , 7 , 18           , 19          entire               5 :4                                                                                  5:23
                                                     establish                        5 : 11                                                              put           4 : 8
                                                     Es tate              4 :2 5
                                                     estoppel                    5 : 11                  legal                  4 : 2 5      5 : 3,
based                 4 :25                          examined                    4 :2                       21

basis                 4 :18                          excuse               4 : 23                         l imi        t         4 :13                     Real               4 : 2 5

Becerra                      5:18                    extreme                   5 :16                                                                      reasons                   4 :18

Bridges                      4 : 5,       20,                                                                                                             record                   4 : 8, 15
     21       5:16
Brown                 5 :19                                                                              matter                    4 :22,         23,
                                                     find5:16                                                  24         5 : 24
                                                     forward                   4 :12                     misconduct                            5 : 5      serviced                     4 : 10
                                                     fraud               5 :7                            mornxng                     4 : 6,       7       sought                   5 :12
California                            5 : 1,         fraudulent                         5 :5             motion                    4 :13                  specifically
     6                                                                                                         5 :23                                            5 :18

case                4 :24                                                                                moving                    4 :12                  stand                5:22

Circuit                      5 :13,         14                                                                                                            start                4 :7
civil                 5 :4                           general                   5 : 6 , 18                                                                 stating                    5 : 3
Commissioner                                         General's                        5 : 7                                                                submi         t         5 : 22
     4:22            5:2                             generals                    5 :20                   Ninth                  5 :13                      submitted                       4 : 11,
Company                      4 :24                   Gonzalez                    4 :1,         5,        notic             ed        4 : 10                     13      5 : 10
completely                            5:20              7                                                November                       5 : 2, 10          sup       erv1S0rs

conducted                           5 : 5            Good4:5,7                                                                                                  5 :17

conflict                         4 :20               Grubb               4 :24                                                                             Supreme                    5 :14

     5 :17                                                                                                                                                 sworn               4 :2

consultation                                                                                             obj        ect            4 : 9
     4 :16                                                                                               obj        ecting                  4 :18
Correction                            4 :23          Harri         s          5 :19                      objection                          4:8
 court                5 : 11,        12,                                                                 obj         ections                   4 : 11      terminate                       4 :14
     13,     14,24                                                                                                                                         testified                       4 :2
                                                                                                         office                    4 :21          5 : 7
                                                                                                         opposite                       5 :21              t ime             5 :2 0

                                                     importantly                                         oppositi                  on          4 : 11      today               5 : 11
                                                        4 :19                                            order                  4 :13          5 :23
DANIEL                     4:1                       inconsistent
Davi                4 :22           5 : 2,              4:25            5:9
      9,20




                                            U    S     Legal            Support                     www             uslegalsupport                        com                                            1
                                              Daniel    Gonzalez
                                              January    14        2021
          Case 2:15-cv-02448-TLN-KJN Document 215 Filed 01/27/21 Page 14 of 15



urgency          5a16




years        5   22




                        U   S   Legal   Support         www   uslegalsupport   com   2
       Case 2:15-cv-02448-TLN-KJN Document 215 Filed 01/27/21 Page 15 of 15



                                             CERTIFICATE              OF SERVICE

Case Name:             Daniel      Gonzalez      v.                      No.       2:15-cv-2448      TLN   KJN   PS
                       Department           (Bureau)     of Real
                       Estate,     et al.


Ihereby cettify         that on January 27, 2021, I electronically         filed    the following    documents   witli   the
Clerk     of tlie Couit     by using the CM/ECF             system:

       DEFENDANTS'            SUPPLEMENT                 IN SUPPORT OF MOTION FOR TERMINATING
        SANCTIONS;           DECLARATION                  OF JOHN BRIDGES IN SUPPORT OF MOTION
Participants in the case who are registered CM/ECF risers will be served by the CM/ECF system.
I am employed in the Office of the Attorney General, which is the office of a member of the
California State Bar at which member's direction this service is made. I am 18 years of age or
older and not a party to tl'iis matter. I am familiar witli tlie business practice at the Office of the
Attorney General for collection and processing of correspondence for mailing with tl'ie United
States Postal Service. In accordance with that practice, correspondence placed in the internal
mail collection system at tlie Office of tlie Attomey General is deposited witli the United States
Postal Service witli postage tliereon fully prepaid tliat same day in the ordinary course of
business.

I further ceitify that some of tlie participants in the case are not registered CM/ECF users. On
January 27, 2021, I have caused to be mailed in tlie Office of tlie Attorney General's internal mail
system, the foregoing document(s) by First-Class Mail, postage prepaid, or have dispatclied it to
a third party commercial carrier for delivery within three (3) calendar days to tlie following non-
CM/ECF participants:


Daniel     Gonzalez
4300 Black        Avenue
p.o.    Box     847
Pleasanton,       CA      94566
In Pro Per


I declare under penalty            of perjury    under
                                                     tlie laws of the State of California  and the United             States
of America       the foregoing     is true and correct and tliat this declaration     was executed on
January       27, 2021,    at Sacramento,   California.




                          T. Yeh                                                        /s/ T. Yeh
                       Declarant                                                        Signature

SA2016301837
34772326.docx
